Case: 13-10470   Date Filed: 02/03/2014   Page: 1 of 6


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10470
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 2:07-cr-00030-JES-SPC-3


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JAMARIEL J. DOSTON,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (February 3, 2014)

Before TJOFLAT, MARTIN, and JORDAN, Circuit Judges.

PER CURIAM:
               Case: 13-10470    Date Filed: 02/03/2014    Page: 2 of 6


      Jamariel Doston appeals his eight-month term of imprisonment and 48-

month term of supervised release, imposed after he pleaded guilty to violating the

conditions of his supervised release. Doston argues that his sentence was

unreasonable in light of the 18 U.S.C. § 3553(a) factors, the goals of sentencing,

and the technical nature of his violations.

      In 2007 Doston was sentenced after pleading guilty to conspiring to possess

50 or more grams of crack cocaine with intent to distribute. He was released from

prison after his sentence was reduced in 2011, and he began his term of supervised

release. Doston was arrested in 2012 based on four alleged violations of the

conditions of his supervised release: failure to reside in a Residential Reentry

Center; an arrest for Loitering or Prowling; an arrest for Failure to Obey Police;

and association with a person convicted of a felony. At his revocation hearing,

Doston admitted to the first violation, and the parties agreed to dismiss the other

three. As part of that violation, Doston admitted to getting “into a confrontation

with a staff member” of the Residential Reentry Center and using inappropriate

language. In addition, while on supervised release Doston had three positive

urinalysis tests for cocaine.

      A sentence imposed upon revocation of supervised release is generally

reviewed for reasonableness using the abuse of discretion standard. United States

v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010); United States v. Sweeting, 437

                                              2
                Case: 13-10470      Date Filed: 02/03/2014      Page: 3 of 6
F.3d 1105, 1106–07 (11th Cir. 2006). However, when a party fails to make

specific objections at sentencing after being given an opportunity to do so,

challenges to the sentence on appeal will be reviewed only for plain error. United

States v. Castro, 455 F.3d 1249, 1251 (11th Cir. 2006). To establish plain error, a

defendant must show that there was a plain error that affected substantial rights.

See United States v. Turner, 474 F.3d 1265, 1276 (11th Cir. 2007).1

       We employ a two-step process when reviewing a sentence for

reasonableness. First, we examine whether the district court committed any

significant procedural errors. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct.
586, 597 (2007). A sentence is procedurally reasonable if the district court

properly calculated the guideline range, treated the Guidelines as advisory,

considered the § 3553(a) factors, did not select a sentence based on clearly

erroneous facts, and adequately explained the chosen sentence. Id. While the

length and level of detail required depends on the circumstances of each case, a

sentencing judge should set forth enough detail to satisfy the appellate court that

they have considered the parties’ arguments and have a reasoned basis for

exercising their authority. Rita v. United States, 551 U.S. 338, 356, 127 S. Ct.
2456, 2468 (2007).

1
  We have yet to decide whether plain error review should apply where a defendant failed to
object to the procedural reasonableness of his sentence before the district court. However, we
need not decide this issue here because Doston’s procedural reasonableness argument lacks merit
even under the abuse of discretion standard.
                                               3
              Case: 13-10470       Date Filed: 02/03/2014   Page: 4 of 6


      If the district court’s decision is procedurally reasonable, we turn to the

substantive reasonableness of the sentence. Gall, 552 U.S. at 51, 128 S. Ct. at 597.

The district court must impose a sentence “sufficient, but not greater than

necessary, to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2). These

include the need to deter criminal conduct, protect the public from the defendant’s

future criminal conduct, and provide the defendant with needed educational or

vocational training, medical care, or other correctional treatment. See 18 U.S.C.

§ 3553(a)(2). In imposing a sentence upon revocation of supervised release, the

court must also consider the nature and circumstances of the offense, the history

and characteristics of the defendant, the applicable guideline range, the pertinent

policy statements of the Sentencing Commission, the need to avoid unwarranted

sentencing disparities, and the need to provide restitution to victims. Id.

§§ 3553(a)(1), (4)–(7), 3583(e).

      We will not reverse unless we are “left with the definite and firm conviction

that the district court committed a clear error of judgment in weighing the

§ 3553(a) factors by arriving at a sentence that lies outside the range of reasonable

sentences dictated by the facts of the case.” United States v. Irey, 612 F.3d 1160,

1190 (11th Cir. 2010) (en banc) (quotation marks omitted). A district court is not

required “to state on the record that it has explicitly considered each of the §

3553(a) factors or to discuss each of the § 3553(a) factors.” United States v. Scott,

                                           4
               Case: 13-10470     Date Filed: 02/03/2014    Page: 5 of 6


426 F.3d 1324, 1329 (11th Cir. 2005). Instead, it is sufficient for the district court

to acknowledge them. United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005).

The weight given to each factor is “a matter committed to the sound discretion of

the district court.” United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007)

(citation omitted).

      The district court’s sentence of 48 months of additional supervised release in

this case was procedurally reasonable. Doston claims that the district court failed

to consider his “request for a specific sentence.” But Doston never requested a

specific term of supervised release. Rather, he asked only to be put “back on

supervision.” Even if he had asked for a specific term, neither this Court nor the

Supreme Court has ever held that the sentencing court must explicitly explain why

it is not imposing such a sentence.

      Doston’s other argument with respect to procedural reasonableness also fails

to persuade. He claims that the district court did not give individual consideration

to each § 3553(a) factor but instead focused on his temper, as well as him “owing”

five more years. The record reflects that the district court adequately considered

the applicable § 3553(a) factors and provided sufficient reasoning for its decision.

In imposing its sentence, the district court explicitly stated that it had considered

the § 3553(a) factors and noted that it was required to impose a sentence that was

sufficient but not greater than necessary in light of those factors. The district court

                                           5
                Case: 13-10470       Date Filed: 02/03/2014       Page: 6 of 6


heard Doston’s testimony about the circumstances surrounding the violation,

which related to the nature and circumstances of the offense. Both parties

presented their arguments about the proper sentence in light of the § 3553(a)

factors, which addressed Doston’s background and characteristics. Prior to

sentencing Doston, the district court also determined the maximum possible term

of supervised release. Lastly, the district court explicitly expressed its concern

about Doston’s attitude and inappropriate comments, prior drug use while on

supervised release, and temper.

       Doston’s sentence was also substantively reasonable. It was within the

district court’s “sound discretion” to determine Doston’s sentence based on its

concerns with Doston’s attitude, repeated drug use, and temper. See Clay, 483
F.3d at 743. There is nothing in the record to leave us with the “definite and firm

conviction” that the 48-month term of supervised release, which was below the

maximum term of supervised release, was substantively unreasonable. See Irey,
612 F.3d at 1190.2

       For the reasons above, Doston’s sentence is AFFIRMED.


2
  We lack jurisdiction and therefore do not review a claim that has become moot, including a
challenge to a completed sentence, unless the defendant can show “that there may be benefits in
having his sentence reduced after he has already served that sentence.” United States v. Farmer,
923 F.2d 1557, 1568 (11th Cir. 1991) (quotation marks and ellipses omitted). To the extent that
Doston appeals his eight-month term of imprisonment, the issue is moot because Doston has
completed his term of imprisonment. See id. Doston’s argument that the district court
inadequately explained its decision to reject his request to be sentenced to time served is moot
because it relates to the imprisonment portion of his sentence.
                                                  6